

Exhibit 10.15
Description of Certain Compensatory Arrangements
Executive Compensation
Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its executive officers. The annual base salary for
calendar year 2016 for each of the Company’s Principal Executive Officer,
Principal Financial Officer, and certain executive officers (the “executive
officers”) is as follows:
Name
 
Base Salary
 
Dow R. Wilson,
President and Chief Executive Officer
$
1,000,000
 
Elisha W. Finney,
Executive Vice President, Finance and Chief Financial Officer
$
616,650
 
Kolleen T. Kennedy,
Executive Vice President and President, Oncology Systems
$
630,156
 
Sunny S. Sanyal,
Senior Vice President and President, Imaging Components Business
$
496,800
 
John W. Kuo,
Senior Vice President, General Counsel and Corporate Secretary
$
462,961
 

On November 20, 2015, the Compensation and Management Development Committee (the
“Compensation Committee”) set the performance goals for fiscal year 2016 under
the Company’s Management Incentive Plan (“MIP”) for the executive officers. For
fiscal year 2016, the Compensation Committee established a pool of funds equal
to one and one-quarter percent (1.25%) of the Company’s fiscal year 2016
earnings before interest and taxes (“EBIT”) results (the “MIP Bonus Pool”) to be
available for annual cash incentives under the MIP to this group. The
Compensation Committee has discretion to pay each of these executive officers
less than their corresponding share of the MIP Bonus Pool. Such discretion shall
be exercised by the Compensation Committee based on the achievement of
performance goals in the following categories in fiscal year 2016 and any other
factors determined by the Compensation Committee in its sole discretion: EBIT
growth, orders and revenue growth, the executive officer’s individual
performance and such other factors determined by the Compensation Committee in
its sole discretion. Payment under the MIP to the executive officers may vary
from $0 to the maximum of the lesser of two times their target participation
level or a specified percentage of the MIP Bonus Pool based upon achievement of
such performance goals.

 

--------------------------------------------------------------------------------



Set forth below are payout levels for each executive officer if the target and
maximum levels under the MIP are achieved:
Name
 
Target
 
Maximum (the lesser of
the following)
 
 
As a % of
base salary
 
As a % of
base salary
 
As a % of MIP
Bonus Pool
Dow R. Wilson
 
125
%
 
250
%
 
39
%
Elisha W. Finney
 
83
%
 
166
%
 
16
%
Kolleen T. Kennedy
 
83
%
 
166
%
 
16
%
Sunny S. Sanyal
 
75
%
 
150
%
 
12
%
John W. Kuo
 
75
%
 
150
%
 
11
%

These executive officers have also been extended certain perquisites, such as
use of a leased automobile under the Company’s Executive Car Program. This
Executive Car Program, which was discontinued effective January 1, 2015,
provided a leased vehicle costing up to $82,000 for the Chief Executive Officer
and leased vehicles costing up to $68,000 for the other executive officers and
covered insurance, maintenance expenses and fuel costs. Participants had an
option to purchase the car at the end of its three-year lease period or upon
retirement.
The Company does not permit its executive officers to use the Company’s
fractionally owned aircraft for purely personal trips. However, the Company
allows and includes in an executive officer’s compensation, as applicable,
aircraft use attributable to permitted spousal use of the fractionally owned
aircraft for business purposes and spousal travel on commercial airplanes deemed
valuable and appropriate for business purposes. There was minimal spousal use of
the aircraft in fiscal year 2015 valued at $2,582.40.
The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and uncapped for
the Chief Executive Officer). The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).
Additionally, for the benefit of the executive officers and other highly
compensated individuals, the Company also provides a Company supplemental
contribution match representing retirement contributions which could not be
contributed to the executive officers’ qualified retirement accounts due to
Internal Revenue Code limitations.
Compensation of Directors
Annual Cash Compensation. Each non-employee director receives an annual retainer
of $100,000. The Chairman of the Board receives an additional annual retainer of
$100,000. The chairs of the Ethics and Compliance Committee and the Nominating
and Corporate Governance Committee also receive an additional $12,000 annual
retainer for serving in these positions, the chair of the Compensation and
Management Development Committee Chair receives an additional $15,000 and the
chair of the Audit Committee Chair receives an additional $20,000. Each
non-employee director also receives $1,500 for each committee meeting attended
($750 if the committee meeting was an in-person meeting and the director
attended by telephone or video conference). Directors who are employees receive
no compensation for their services as directors.

 

--------------------------------------------------------------------------------



All directors, however, receive reimbursement for out-of-pocket expenses of the
directors’ associated with attending Board and committee meetings and for
expenses related to directors’ continuing education programs. Non-employee
directors may elect to receive cash compensation as full-value shares of the
Company’s common stock, at a value equal to the fair market value of the
Company’s common stock on the date that the foregone cash compensation otherwise
would have been paid. Directors may alternatively elect to defer their retainer
and/or meeting fees under the Company’s Deferred Compensation Plan, subject to
the restrictions of applicable tax laws.
Equity Compensation. New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
Deferred Stock Units having a fair market value on the date of grant of
$160,000, based on the fair market value of the Company’s common stock on the
date of grant (typically the date after the Company’s annual meeting of
stockholders).



 